UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2012 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-165539 TORON, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1000 de La Gauchetiere Street West – 24 th Floor, Montreal, Quebec H3B 4W5 (Address of principal executive offices) (Zip Code) (514) 448-1508 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 201,290,000 common shares issued and outstanding as of December 24, 2012. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II – OTHER INFORMATION 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 SIGNATURES 23 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited consolidated interim financial statements for the three and nine month periods ended October 31, 2012 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 3 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS October 31, 2012 (UNAUDITED) Index Consolidated Balance Sheets F–1 Consolidated Statements of Operations F–2 Consolidated Statements of Cash Flows F–3 Notes to the Consolidated Financial Statements F–4 4 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) October 31, January 31, ASSETS Current Assets Cash $ – $490 Deferred financing costs (refer to Note 6) 1,532 – Total Assets $ 1,532 $490 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Bank indebtedness $ 27 $ – Accounts payable and accrued liabilities 59,554 21,764 Advances (refer to Note 4) 232,625 125,000 Due to related parties (refer to Note 5) 23,790 29,034 Derivative liability 31,811 – Convertible debt, less unamortized discount of $26,185 (refer to Note 6) 11,315 – Total Liabilities 359,122 175,798 Stockholders’ Deficit Common stock, 250,000,000 shares authorized, $0.001 par value; 201,290,000 and 187,790,000 shares issued and outstanding at October 31, 2012 and January 31, 2011, respectively 201,290 187,790 Additional paid-in capital 1,457,360 54,610 Deficit accumulated during the development stage (53,843) (53,843) Deficit accumulated during the exploration stage (1,962,397) (363,865) Total Stockholders’ Deficit (357,590) (175,308) Total Liabilities and Stockholders’ Deficit $ 1,532 $ 490 The accompanying notes are an integral part of these consolidated financial statements F-1 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended October 31, For the nine months ended October 31, From January 3, 2008 (Inception) to October 31, 2012 Operating Expenses Consulting fees $ 15,400 $ 11,712 $56,200 $ 11,712 $93,377 Professional fees 2,792 15,085 35,429 15,085 69,992 Transfer agent and filing fees 7,756 579 14,552 579 17,212 General and administrative 51 1,264 1,041 1,264 3,247 Foreign currency loss 60 – 405 – 864 Exploration costs – – 7,149 – 7,149 Impairment loss on mineral properties – 103,000 1,438,750 103,000 1,725,550 Total Operating Expenses 26,059 131,640 1,553,526 131,640 1,917,391 Other Expenses Loss on derivative liability 23,026 – 31,811 – 31,811 Accretion of discount on convertible debt 5,379 – 11,315 – 11,315 Amortization of deferred financing costs 834 – 968 – 968 Interest expense 756 – 912 – 912 Total Other Expenses 29,995 – 45,006 – 45,006 Loss From Continuing Operations (56,054) (131,640) (1,598,532) (131,640) (1,962,397) Loss from Discontinued Operations – – – (34,643) (53,843) Net Loss $(56,054) $(131,640) $(1,598,532) $(166,283) $ (2,016,240) Net Loss Per Share Continuing Operations $(0.00) $(0.00) $ (0.01) $(0.00) Discontinued Operations $ (0.00) $(0.00) $(0.00) $(0.00) Net Loss Per Share – Basic and Diluted $(0.00) $(0.00) $(0.01) $ (0.00) Weighted Average Shares Outstanding – Basic and Diluted 201,290,000 186,026,000 199,004,000 185,869,000 The accompanying notes are an integral part of these consolidated financial statements F-2 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the nine months ended October 31, From January 3, 2008 (Inception) to October 31, 2012 Cash Flows from Operating Activities Net loss $(1,598,532) $(166,283) $(2,016,240) Adjustments to reconcile net loss to net cash used in operating activities: Impairment loss on intangible asset, related to discontinued operations – – 6,000 Impairment loss on mineral properties 1,438,750 103,000 1,725,550 Change in fair value of derivative liability 31,811 – 31,811 Amortization of deferred financing costs 968 – 968 Accretion of discount on convertible note 11,315 – 11,315 Changes in operating assets and liabilities: Accounts payable and accrued liabilities 37,790 15,383 59,554 Net Cash Used in Operating Activities (77,898) (47,900) (181,042) Cash Flows from Investing Activities Payments to acquire mineral properties (60,000) (40,000) (160,000) Acquisition of intangible asset – – (6,000) Net Cash Used in Investing Activities (60,000) (40,000) (166,000) Cash Flows from Financing Activities Bank indebtedness 27 – 27 Deferred financing costs (2,500) – (2,500) Proceeds from advances 107,625 – 232,625 Proceeds from loan payable – 40,000 – Due to related parties (5,244) 11,500 23,790 Proceeds from issuance of convertible debt 37,500 – 37,500 Proceeds from the issuance of common stock, related to discontinued operations – – 55,600 Net Cash Provided by Financing Activities 137,408 51,500 347,042 (Decrease) Increase in Cash (490) (36,400) – Cash - Beginning of Period 490 36,400 – Cash - End of Period $– $– $ – Supplemental Information: Interest paid $– $– $ – Income taxes paid $ – $– $ – Supplemental disclosure of noncash investing and financing activities: Common stock issued for mineral properties $1,378,750 $ – $1,565,550 Fair value of beneficial conversion option of convertible debt $37,500 $– $37,500 The accompanying notes are an integral part of these consolidated financial statements F-3 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS October 31 , 201 2 (Unaudited) NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION Toron Inc. (the "Company") was incorporated in the State of Nevada on January 3, 2008. The Company was originally organized to develop and operate a web based resale business for domain names. On September 15, 2011, the Company incorporated its wholly-owned subsidiary, Toron Resources Inc. As a result, as of September 15, 2011 the Company is now engaged in the acquisition and exploration of mineral properties, and is in the Exploration Stage. These consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States and are expressed in United States (US) dollars. The Company has not produced any revenue from its principal business and is an exploration stage company. Refer to Note 8 for factors affecting the Company’s ability to continue as a going concern. The balance sheet as of October 31, 2012 and the statements of operations and cash flows for the periods presented have been prepared by the Company and are unaudited. In the opinion of management, all adjustments (consisting solely of normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows for all periods presented have been made. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation These consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States and are expressed in US dollars. The Company’s fiscal year end is January 31. The consolidated financial statements include the accounts of Toron Inc. and its 100% owned subsidiary, Toron Resources Inc. All significant intercompany balances and transactions have been eliminated upon consolidation. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities, at the date of these financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Long-Lived Assets In accordance with ASC 360, Property, Plant, and Equipment , the Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. Asset Retirement Obligations The Company follows the provisions of ASC 410 – 20, Asset Retirement Obligations which establishes standards for the initial measurement and subsequent accounting for obligations associated with the sale, abandonment or other disposal of long-lived tangible assets arising from the acquisition, construction or development and for normal operations of such assets. As at October 31
